Citation Nr: 1827449	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  06-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to July 12, 2016, for the 70 percent increased evaluation of posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2000 and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas and Cleveland, Ohio.  

The Board previously denied entitlement to a TDIU in a December 2005 decision.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court), and in a January 2007 Joint Motion for Remand (JMR), the parties determined that a remand was warranted and vacated the December 2005 Board decision.  Thereafter, the Board readjudicated the appeal and, in a July 2007 decision, once again denied entitlement to a TDIU.  The Veteran again appealed the Board's decision to the Court, and in June 2008, the Court vacated the July 2007 Board decision, remanding the matter for readjudication.  The Board then remanded the issue of entitlement to a TDIU for further development in October 2008, September 2009, and May 2011.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to increased ratings for service-connected PTSD was denied in a July 2007 Board decision.  This decision was not appealed, and it is final.

2.  Entitlement to an increased rating for service-connected PTSD was denied in a February 2015 rating decision.  This decision was not appealed, no new and material evidence was submitted within one year, and the decision is final.

3.  The Veteran did not submit a claim for an increased rating between February 2015 and July 2016.  The evidence obtained at the July 12, 2016 VA examination provides for the earliest date on which it is factually ascertainable that an increase in disability had occurred.


CONCLUSION OF LAW

The criteria for an effective date prior to July 12, 2016, for the increased evaluation of 70 percent for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Furthermore, the Board notes that when there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  

The Veteran contends that the assignment of an increased evaluation of 70 percent should be granted an effective date earlier than July 12, 2016.  The Veteran has been service connected for PTSD since May 1996, and in a May 2017 rating decision, the Veteran was granted an increased rating of 70 percent, effective July 12, 2016.

The Veteran was initially rated as 30 percent disabling, and in an April 2005 rating decision, his rating was increased to 50 percent, effective December 21, 2004.  In July 2007, the Board issued a decision which denied a rating in excess of 30 percent for PTSD prior to December 21, 2004 and in excess of 50 percent since December 21, 2004, and also denied entitlement to a TDIU.  The Veteran appealed the decision pertaining to the denial of a TDIU to the Court, and a May 2008 Joint Motion for Partial Remand (JMPR) vacated the denial of a TDIU and remanded that issue.  The JMPR specifically stated that the appellant was not challenging the portion of the July 2007 Board decision that denied higher ratings for PTSD, and these decisions were affirmed.

The July 2007 Board decision is therefore final, and there can be no revision of the ratings assigned prior to July 2007 on the same factual basis.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1104 (2017).

In May 2008 and July 2014, the Veteran submitted Applications for Increased Compensation Based on Unemployability which stated that he was unable to work due to his service-connected PTSD.  These can be accepted as claims for an increased rating for PTSD in addition to a claim for a TDIU, and the Veteran's PTSD was reevaluated after these applications were submitted.  In a February 2015 rating decision, the Veteran's 50 percent evaluation for PTSD was continued.  The Veteran did not submit a notice of disagreement or any new and material evidence within one year of the February 2015 rating decision, and it is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

The Board is therefore unable to assign any effective date prior to February 2015, as it does not have the authority to revise the evaluations assigned in the absence of a finding of clear and unmistakable error (CUE) in any of the prior final decisions.  Unappealed rating decisions are final, and a final rating decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE.  See 38 C.F.R. §§ 3.104(a), 3.105 (2017).  If the evidence establishes that an error which is clear and unmistakable occurred, the prior decision will be reversed or amended.  When raising a claim of CUE, a claimant must identify a particular rating decision, describe the alleged error in fact or law with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The Veteran has not raised any claim of CUE in either the Board's July 2007 decision, the February 2015 rating decision, or any other decision relating to PTSD.  There is therefore no basis to reconsider any prior decision, and because these decisions are final, no effective date earlier than February 2015 can be assigned.

There is also no document submitted by the Veteran which could be construed as a claim for an increased rating after February 2015 but prior to July 12, 2016.

Except when otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  Claims for increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year of the date such an increase occurred.  Otherwise, the increase is effective the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

In July 2016, the Veteran was afforded new VA examinations for all of his service-connected disabilities in conjunction with his claim of entitlement to a TDIU, including a VA psychiatric examination.  In a May 2017 rating decision, the Veteran was granted an increased rating of 70 percent for PTSD, effective July 12, 2016, the date of his VA examination which showed an increase in the severity of his condition.

July 12, 2016, the date of the examination, is the earliest date on which it is factually ascertainable that an increase in disability had occurred.  Even though the July 12, 2016 VA examination was not held due to any new formal claim for an increase in benefits, the Board notes that there is also no medical evidence either submitted by the Veteran or in any of his VA treatment records showing that he underwent any increase in the severity of his PTSD in the 1 year prior to this date.  See id.; Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

In sum, the July 2007 Board decision and February 2015 rating decision are final decisions regarding the evaluation assigned for the Veteran's PTSD, and may not be revised in the absence of a finding that they contain CUE.  There was no claim requesting an increased rating submitted by the Veteran after February 2015 and prior to July 12, 2016, nor do the Veteran's VA treatment records indicate that his disability underwent an increase in severity in the 1 year prior to July 12, 2016.  The current effective date assigned for the increase to a 70 percent rating is therefore found to be appropriate, as it reflects the earliest date in which it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).

The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).


ORDER

Entitlement to an effective date prior to July 12, 2016 for the 70 percent increased evaluation of PTSD is denied.


REMAND

As was noted above, the Board's prior denial of entitlement to a TDIU was vacated by the Court's May 2008 JMPR which found that VA had failed to obtain an adequate medical opinion which considered the combined effects of the Veteran's multiple service-connected disabilities on his ability to obtain substantially gainful employment.  The issue was then remanded in order to obtain an adequate medical opinion.

In the May 2011 Board remand, the agency of original jurisdiction was instructed to obtain a medical opinion which discussed the combined functional impact of all of the Veteran's service-connected disabilities.  The Board also requested that the appeal be referred to the Director of the Compensation and Pension Service for extraschedular consideration, as the Veteran had not met the schedular criteria for a TDIU for the entire period on appeal, which spans from May 2000 to the present.  

Since the Board's prior remand, the Veteran has attended several VA examinations, but unfortunately, not one of these VA examiners provided a medical opinion regarding whether the combined impact of the Veteran's disabilities prevented him from working, which was the very reason for the May 2008 JMPR and subsequent Board remands. 

At a July 2011 VA examination, the examiner listed specific physical problems which he found did not prevent the Veteran from working, and then wrote that his unemployment was due primarily to psychiatric issues.

At an April 2012 VA examination, the examiner found that the Veteran's psychiatric diagnoses caused occupational and social impairment with reduced reliability and productivity.  He wrote that the Veteran's disability due to PTSD was not severe enough to prevent gainful employment if he could work independently of others and avoid dealing regularly with customers or co-workers.  At an October 2014 VA examination, a VA psychiatric examiner found no change in the level of impairment since the prior VA examination.

The Veteran attended a July 2016 VA examination of the knees.  The examiner wrote that employment which would require prolonged sitting, standing, walking, kneeling, or squatting would not be recommended, but that "[w]ith respect to this condition alone employment with restrictions is still possible."

At the Veteran's July 2016 VA PTSD examination, the examiner found that the Veteran had difficulty in establishing and maintaining effective work relationships and adapting to stressful circumstances, including in a worklike setting.  He found that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  The examiner acknowledged the findings of the VA examiner who discussed impairment from the Veteran's knee disorder, and stated only that the Veteran's retropatellar syndrome was more occupationally impairing that his PTSD.

None of these medical opinions addressed the combined impact of the Veteran's PTSD, diabetes mellitus, right knee retropatellar syndrome, left ear hearing loss, and erectile dysfunction on his occupational functioning.  Because there has not been substantial compliance with the Board's remand directives, another remand is necessary to complete the outstanding development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the record also now contains a June 2001 Counseling Report in which the counselor discusses the Veteran's education, experience, and disabilities, and found that "due to the extent of his disabilities, and his lack of ability to tolerate much stress, it is not believed that the veteran is able to hold employment at this time, or any time in the foreseeable future."  Because this counseling record falls within the period currently on appeal, it must also be considered when evaluating the Veteran's employability during that period.

The Veteran's VA treatment records also indicate that in August 2015, he underwent a vocational assessment and began vocational rehabilitation counseling.  As any evidence associated with the Veteran's vocational rehabilitation would be directly relevant to the claim of entitlement to a TDIU, this evidence must be obtained and reviewed.

Because new evidence has been received and a new medical opinion will be obtained, the Board requests that the issue of entitlement to a TDIU on an extraschedular basis be again referred to the Director of the Compensation Service to determine whether an extraschedular assignment of a TDIU is warranted for the period from May 30, 2000 to July 11, 2016.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Cleveland, Ohio and its affiliated facility, the Canton Outpatient Clinic, since January 2018, as well as from any other VA facility from which the Veteran has received treatment.

2. Obtain all records associated with the Veteran's application for and participation in vocational rehabilitation counseling and guidance.

3. After any outstanding evidence has been associated with VBMS, schedule the Veteran for a VA examination to evaluate the combined impact of his service-connected disabilities (PTSD, diabetes mellitus, right knee retropatellar syndrome, left ear hearing loss, and erectile dysfunction) on his employability for the entire period from May 30, 2000 to the present.  All files in VBMS and Virtual VA must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the record, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examiner MUST discuss how combined impact of these disabilities, and not merely state whether each individual disability would prevent employment.

The examiner is asked to specifically discuss:

a) the June 2001 Counseling Report which stated that the Veteran was not able to hold employment due to the extent of his disabilities and inability to tolerate stress;
b) the March 2010 VA mental health examination which found that the Veteran's PTSD symptoms would limit him from functioning successfully in most, if not all, occupational settings;

c) the April 2012 VA examination which found that the Veteran could not perform employment which required prolonged sitting, standing, walking, kneeling, or squatting; and

d) any additional relevant medical evidence, including prior VA examinations and treatment records.

All opinions must be set forth in detail and explained in the context of the record.  If the examiner is unable to provide any needed opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

4. After completing the actions requested above, refer the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis from May 30, 2000 to July 11, 2016 to the Director of Compensation Service.  The Veteran should be informed of the ultimate outcome of any referral and allowed an opportunity to provide any additional argument or evidence in response.  

5. After the above action is completed, readjudicate the issue of entitlement to TDIU, to include whether TDIU on an extraschedular basis is warranted for any part of the period on appeal, which spans May 2000 to the present.  If the claim is not granted in full, a supplemental statement of the case should be issued.  The Veteran and his representative should be afforded the opportunity to respond, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


